ADKINS, Justice.
This cause is before us on petition for writ of certiorari to the First District Court of Appeal on the ground that its decision in Stan Musial & Biggies, Inc. v. Department of Revenue, 363 So.2d 375 (Fla. 1st DCA 1978) conflicts with Roger Dean Enterprises, Inc. v. The Department of Revenue of the State of Florida, 371 So.2d 101 (Fla. 4th DCA 1978). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const. (1972).
This Court has recently rendered a decision in Roger Dean. Roger Dean Enterprises, Inc. v. State of Florida, Department of Revenue, 387 So.2d 358 no. 55,971 (Fla. July 24, 1980). We therefore remand the case sub judice to the district court for reconsideration in light of that opinion.
It is so ordered.
SUNDBURG, C. J., and BOYD, OVER-TON and ALDERMAN, JJ., concur.